J-A04031-21

                                   2021 PA Super 45


    RUSSELL E. FAILOR, JR., AND CATHY          :   IN THE SUPERIOR COURT OF
    FAILOR                                     :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 3491 EDA 2019
    FEDEX GROUND PACKAGE SYSTEM,               :
    INC.                                       :

               Appeal from the Order Entered November 6, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 181201881


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                               FILED MARCH 17, 2021

        Russell E. Failor, Jr. (Failor), and Cathy Failor (collectively, the Failors)

appeal from the November 6, 2019 order in the Court of Common Pleas of

Philadelphia County (trial court) dismissing their personal injury lawsuit

against FedEx Ground Package System, Inc. (FedEx Ground) pursuant to

Section 5322(e) of the Uniform Interstate and International Procedure Act.

See 42 Pa.C.S. § 5322(e).1 The Failors contend that the trial court abused its

discretion in dismissing their claim because FedEx Ground did not establish

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

142 Pa.C.S. § 5322 (e) provides “When a tribunal finds that in the interest of
substantial justice the matter should be heard in another forum, the tribunal
may stay or dismiss the matter in whole or in part on any conditions that may
be just.”
J-A04031-21


that Pennsylvania is an inconvenient forum for it. After our careful review, we

vacate the order dismissing the Failors’ case.

                                       I.

      The following background facts and procedural history are taken from

our independent review of the certified record and the trial court’s June 22,

2020 opinion. For the purposes of this appeal, those facts are not in dispute.

                                       A.

      On December 17, 2018, the Failors, residents of Perry County,

Pennsylvania, filed a complaint against FedEx Ground in the Philadelphia

County trial court.   The complaint states that FedEx Ground maintains its

principal place of business in Allegheny County, Pennsylvania, and regularly

conducts business throughout the United States, including in Pennsylvania,

specifically maintaining a shipping facility in Philadelphia County.

      The complaint alleged that Failor was a tractor-trailer driver for an

independent contractor that had contracted to haul freight for FedEx Ground

between Hagerstown, Washington County, Maryland and Lewisberry, York

County, Pennsylvania.      On June 28, 2018, while at FedEx Ground’s

Hagerstown facility, Failor slipped and fell on an unknown liquid substance on

the rear end of a FedEx Ground trailer, sustaining injuries. He notified FedEx

Ground employee, Shelley DePriest, who created an accident report and took

pictures of the scene on his phone. Failor received a ride back to Pennsylvania

after his injury and went to the emergency room in Mechanicsburg,
                                       2
J-A04031-21


Cumberland County, Pennsylvania. Doctors diagnosed Failor with a fractured

right ankle and he underwent surgery in Hershey, Dauphin County,

Pennsylvania, where he continues to receive treatment. He was unable to

return to work.

                                      B.

     FedEx Ground filed a motion to dismiss pursuant to 42 Pa.C.S. § 5322(e)

seeking dismissal for forum non conveniens. Alternatively, it requested that

the case be transferred to Perry County, Pennsylvania for forum non

conveniens pursuant to Pennsylvania Rule of Civil Procedure 1006(d)(1).

     In support of its motion to dismiss, it alleged that:

     29. The incident giving rise to this suit occurred in Washington
     County, Maryland and this matter has no contact with or
     connection to Philadelphia County.

     30. The sources of proof relative to the subject incident are located
     in Washington County, Maryland and Perry County, Pennsylvania.

     31. Trial of this matter in Philadelphia County will not be easy,
     expeditious, or inexpensive.

     32. The FedEx Ground employee(s) involved in this incident with
     first-hand knowledge of the events are employed in and around
     Washington County, Maryland.

     33. The parties and non-party witnesses can more effectively,
     economically, and conveniently present their evidence and
     witnesses in Washington County, Maryland.

                                  *   *    *

     35. Moreover, it is common knowledge that the Philadelphia courts
     are inundated with litigation.


                                      3
J-A04031-21


(Motion to Dismiss Pursuant to 42 Pa.C.S. § 5322(e), 4/04/19, at 5-6)

(pagination provided).

       FedEx Ground also provided an affidavit by Shelley DePriest in which

she represented that she was the senior manager of line haul at the Fed

Ground Hagerstown, Maryland facility where Failor alleged he was injured.

She stated that she lived in Franklin County, Pennsylvania,2 approximately

three hours from Philadelphia, and that, as a single mother, it would be

inconvenient and costly for her to attend a trial in Philadelphia County and she

would not be willing to attend a trial there.

       Later, in a supplemental brief, FedEx Ground also represented that Ms.

DePriest left employment with FedEx Ground after providing her affidavit.

FedEx Ground also appended to that brief the affidavits of employees Tracy

White and Tom Belasco. In his affidavit, Mr. White represented that he worked

at FedEx Ground’s Winchester, Virginia plant, but on the date of Failor’s

incident, he worked as a line haul manager for FedEx Ground’s Hagerstown

facility. The affidavit asserted that it would be inconvenient and costly for him

to attend a trial in Philadelphia County, would involve a significant time

commitment, that he would not be willing to attend a trial in that location and




____________________________________________


2There is no dispute that Ms. DePriest now lives in Virginia and she no longer
works for FedEx Ground.

                                               4
J-A04031-21


that it would be “far more convenient and economical” to attend trial in either

Washington County, Maryland or Perry County, Pennsylvania.

      Mr. Belasco’s affidavit stated that since Ms. DePriest left her FedEx

Ground employment, he was the line haul manager at FedEx Ground’s

Hagerstown facility; that he resided in Boonsboro, Maryland, approximately

three-and-one-half hours from Philadelphia; that attending trial in Philadelphia

would be inconvenient and costly; and that he would not be willing to attend

a trial there as it would be much more convenient and economical to attend a

trial in Perry County, Pennsylvania or Washington County, Maryland.

      Paragraphs nine through twelve of his affidavit stated that Ms. DePriest

could not be compelled to testify since she is no longer a FedEx Ground

employee and that this would adversely affect FedEx Ground’s defense of this

matter and would be inconvenient and costly for members of the cleaning and

maintenance staff to attend trial in Philadelphia because they live in or around

Hagerstown. Finally, the affidavit stated that the absence of Mr. Belasco and

other members of his staff would be oppressive and vexatious to the

Hagerstown, Maryland operations.

      Furthermore, in its supplemental brief, FedEx Ground argued that its

only connection to Philadelphia County is that it has a shipping facility there;

the site of the underlying incident occurred in Hagerstown, Maryland; the

Failors’ residence and the medical providers were in another Pennsylvania



                                       5
J-A04031-21


county; and that the known FedEx Ground or non-party witnesses reside in or

near Hagerstown, Pennsylvania.

                                         C.

       In response to FedEx Ground’s motion to dismiss, the Failors admitted

that   Failor   received    medical   treatment   in   Harrisburg   and   Hershey,

Pennsylvania, and they noted that the only thing in Washington County,

Maryland relative to this litigation is the empty trailer lot where Failor fell.

They   maintained    that    FedEx    Ground   regularly   conducts   business   in

Philadelphia in receiving and sending packages and that Philadelphia courts

are more than capable of handling the high case volume.

       The Failors noticed the depositions of Ms. DePriest, Mr. White and Mr.

Belasco.    During discussions between counsel, they confirmed that Ms.

DePriest was no longer employed with FedEx Ground and that she now lives

in Virginia. She did not appear for her deposition, but the Failors did depose

Mr. White and Mr. Belasco.

       At his deposition, Mr. White admitted that he has no personal knowledge

of the Failor incident. Mr. White stated that he did not know how far it was

from his West Virginia home to Philadelphia, only that it was a couple of hours

away. Contrary to the affidavit’s language, he admitted that he would attend

a trial in Philadelphia if subpoenaed to do so and that it would be inconvenient

whether the trial was held there or in Hagerstown, Maryland. Despite the

inconvenience of attending a trial in Philadelphia because of his work schedule
                                         6
J-A04031-21


and daughter’s extracurricular activities, Mr. White admitted he could make

other arrangements if required to do so.

      In his deposition, Mr. Belasco testified that he took over the position of

line haul manager after Ms. DePriest left the company.       He conceded that

FedEx Ground’s attorney prepared his affidavit and he signed it without

making any changes, although he did not actually know if paragraphs nine

through thirteen were correct. Specifically, he did not know if Ms. DePriest

could be compelled to testify at trial or if her absence would adversely affect

FedEx Ground’s defense, whether it would be inconvenient for the cleaning

staff to attend trial in Philadelphia, or if trial in Philadelphia would be

oppressive and vexatious since he did not know what “vexatious” meant and

he only meant that attending trial in Philadelphia would be inconvenient.

      Although he testified that it was three-and-one-half hours from his home

in Boonsboro, Maryland to Philadelphia, he admitted that this estimate was in

the affidavit when he received it from counsel. He did not disagree that Google

Maps showed the distance was two hours and forty-five minutes. He admitted

that he would appear to testify if he were subpoenaed to do so and that the

inconvenience was the distance to Philadelphia. Mr. Belasco stated that any

information he could provide could also be provided by Mr. White since it would

be about FedEx Ground policies and procedures at the Hagerstown facility, not

the Failor incident, since he was not there at the time of its occurrence.



                                       7
J-A04031-21


                                               D.

       Pursuant to 42 Pa.C.S. § 5322(e), the trial court granted FedEx Ground’s

motion and dismissed the Failors’ complaint without prejudice to be re-filed in

Maryland or other appropriate jurisdiction.3 The trial court reasoned that:

              The facts of this case strongly favor dismissal pursuant to
       § 5322(e) and transfer to Maryland. Plaintiff’s slip and fall incident
       occurred at Defendant’s facility located in Hagerstown, Maryland.
       Plaintiffs reside in Perry County, Pennsylvania, which is
       approximately 130 miles from Philadelphia and approximately 70
       miles from Hagerstown, Maryland. Plaintiff has not received any
       medical treatment in Philadelphia relative to injuries allegedly
       sustained as a result of the incident. Rather, Plaintiff received all
       of his medical treatment in either Dauphin County or Cumberland
       County, Pennsylvania.         The known potential witnesses with
       firsthand knowledge of the incident or the premises thereon are
       either former or current employees for FedEx Ground at the
       Hagerstown, Maryland facility. Specifically, in addition to Plaintiff,
       it is apparent from the record that there are three individuals who
       the parties may potentially call as witnesses: Shelley DePriest,
       Tracy White, and Tom Belasco. All three individuals reside near
       Hagerstown, Maryland.[a] The facts make it clear that the
       majority, if not all, of the potential witnesses and sources of proof
       with any connection to the underlying case either reside or are
       located near Hagerstown, Maryland, thereby establishing
       Maryland as a more convenient forum where the litigation could
       be conducted more easily, expeditiously, and inexpensively.

           It is undisputed that Tracy White resides in Falling Waters,
         [a]

         West Virginia, which is approximately 190 miles from
         Philadelphia and approximately 13 miles from Hagerstown,
         Maryland. Similarly, it is undisputed that Tom Belasco
         resides in Boonsboro, Maryland, which is approximately 170
         miles from Philadelphia and approximately 11 miles from
         Maryland.     Defendant submitted an affidavit signed by
____________________________________________


3 The court made no finding as to FedEx Ground’s alternative request to
transfer the case for forum non conveniens pursuant to Rule 1006(d)(1).

                                               8
J-A04031-21


         Shelley DePriest to which she affirmed that she resides in
         Franklin County, Pennsylvania, which is approximately 160
         miles from Philadelphia and approximately 22 miles from
         Hagerstown, Maryland. Plaintiffs contend that Ms. DePriest
         moved to Virginia and thus aver that Ms. DePriest’s affidavit
         is no longer accurate. However, Plaintiffs fail to present this
         [c]ourt with any evidence in regard to whether Ms. DePriest
         has in fact moved to Virginia, and if so, where in Virginia she
         currently resides.

              Plaintiffs aver that Defendant conducts “relevant corporate
       actions” in Philadelphia that justify denial of a motion under forum
       non conveniens. However, the fact that Defendant conducts such
       business in Philadelphia seems to be the only connection that a
       Philadelphia jury would have to the instant case. … Washington
       County, Maryland, is available as an alternative forum. The slip
       and fall incident giving rise to this litigation occurred in
       Hagerstown, Washington County, Maryland, on June 28, 2018. In
       Maryland, a civil lawsuit for personal injury must be filed within
       three years from the date it accrues. Md. Code, Cts. and Jud.
       Proc. § 5-101. Accordingly, Plaintiffs are well within the statute
       of limitations under Maryland law to re-file this case in Washington
       County, Maryland.

(Trial Court Opinion, 6/22/20, at 4-5) (pagination provided) (case citations,

quotation marks and one footnote omitted).4 The Failors timely appealed.5

They and the court have complied with Rule 1925. See Pa.R.A.P. 1925.

____________________________________________


4FedEx Ground notes that via the June 23, 2020 writ of summons, the Failors
commenced a second lawsuit related to the June 28, 2018 incident in Perry
County, Pennsylvania, at Docket No. CV-WF-2020-448. (See FedEx Ground’s
Brief, at 3). We draw no conclusion from this filing and include it only to
provide a full history of this matter.

5 Absent an abuse of discretion, we cannot reverse a trial court’s decision to
dismiss based on forum non conveniens. See Bochetto v. Dimeling,
Shreiber & Park, 151 A.3d 1072, 1079 (Pa. Super. 2016). A trial court
abuses its discretion if, “in reaching [its] conclusion the law is overridden or


                                               9
J-A04031-21


       On appeal, the Failors contend that the trial court erred as a matter of

law and abused its discretion in dismissing this action pursuant to 42 Pa.C.S.

§ 5322(e). First, it argues that our decision in Page v. Ekbladh, 590 A.2d

1278, 1280 (Pa. Super. 1991), prohibits forum non conveniens dismissals

where both the plaintiff and the defendant are Pennsylvania citizens. Second,

they contend that the trial court misapplied 42 Pa.C.S. § 5322(e) and erred in

finding that the public and private factors used to determine whether a forum

is inconvenient do not weigh strongly against their chosen forum.6

                                               II.

       Pursuant to Section 5322(e), “[w]hen a tribunal finds that in the interest

of substantial justice the matter should be heard in another forum, the tribunal

may stay or dismiss the matter in whole or in part on any conditions that may

be just.” 42 Pa.C.S. § 5322(e).

              A plaintiff’s choice of forum is entitled to deference, but to
       a somewhat lesser degree when the plaintiff’s residence and place
       of injury are located somewhere else. See Bochetto v. Piper
       Aircraft Co., 94 A.3d 1044, 1056 (Pa. Super. 2014). In any
____________________________________________


misapplied, or the judgment exercised is manifestly unreasonable, or the
result of partiality, prejudice, bias, or ill will.” Id. (citation omitted).

6 The Pennsylvania Association for Justice (PAJ) has filed an amicus curiae
brief in support of the Failors’ arguments and raises a new issue alleging that
Section 5322(e) is not applicable in this matter because all parties are
Pennsylvania citizens. However, we cannot consider this argument because
the PAJ is not a party and the Failors did not raise it. See Solomon v. U.S.
Healthcare Systems of Pennsylvania, Inc., 797 A.2d 346, 349 n.3 (Pa.
Super. 2002); see also Pa.R.A.P. 531(a).

                                               10
J-A04031-21


      event, the trial court may grant a motion to dismiss on the
      grounds of forum non conveniens only if “weighty reasons”
      support disturbing a plaintiff’s choice of forum and an alternative
      forum is available. See Jessop v. ACF Industries, LLC, 859
      A.2d 801, 803 (Pa. Super. 2004). “Furthermore, a court will ...
      not dismiss for forum non conveniens unless justice strongly
      militates in favor of relegating the plaintiff to another forum.”
      Poley v. Delmarva Power and Light Co., 779 A.2d 544, 546
      (Pa. Super. 2001) (emphasis in original).

McConnell v. B. Braun Medical Inc., 221 A.3d 221, 227 (Pa. Super. 2019).

      When determining if “weighty reasons” exist to overcome a plaintiff’s

forum choice, the court considers both private and public factors.        Private

factors include:

      the relative ease of access to sources of proof; availability of
      compulsory process for attendance for unwilling, and the cost of
      obtaining attendance of willing, witnesses; possibility of view of
      the premises, if view would be appropriate to the action; and all
      other practical problems that make trial of a case easy,
      expeditious and inexpensive.

Id. (citation omitted).    In analyzing public factors, the trial court must

consider that:

      administrative difficulties follow for courts when litigation is piled
      up in congested centers instead of being handled at its origin. Jury
      duty is a burden that ought not to be imposed upon the people of
      a community which has no relation to the litigation. There is an
      appropriateness, too, in having the trial ... in a forum that is at
      home with the state law that must govern the case, rather than
      having a court in some other forum untangle problems in conflict
      of laws, and in law foreign to itself.

Id. at 227-28 (citation omitted).

      In establishing that dismissal based on forum non conveniens is

warranted, a defendant must establish it is inconvenient for him. Therefore,
                                       11
J-A04031-21


“it is difficult for a defendant to show that convenience is a factor that weighs

in favor of dismissal where it is headquartered in the chosen forum, even if

the plaintiff resides elsewhere.” Id. at 228 (citation omitted). “Importantly,

the party seeking dismissal has the burden of proof.

      When we conduct our review of the trial court’s decision, if the trial court

“shift[s] that initial burden to the party opposing dismissal and mak[es]

presumptions about the evidence against the non-moving party [that would

be] an abuse of discretion because it is a misapplication of the governing legal

standard.” Id. (citation omitted). It is also an error of law if the trial court

makes an analysis based on the inconvenience of one county to another state

because “[a] case’s lack of connection to one county does not justify dismissal

from the entire state.”    Id. at 231 n.12.     That is so because the proper

consideration is between the two states, not specific counties within them.

See id. at 228; see also Page, supra at 1280-81. Moreover, the trial court

abuses its discretion and commits and error of law if it “misapplies the law in

this context by incorrectly weighing the public and private factors.”

McConnell, supra at 228 (citations omitted).

                                      III.

                                       A.

      We first address the Failors’ allegation that the trial court erred in

dismissing their case based on forum non conveniens because Page mandates



                                       12
J-A04031-21


that a motion to dismiss be denied when both parties are citizens of the same

state.

         Ekbladh, the defendant in Page, was a Virginia-based obstetrician who

provided care to the mother of a child who was born in Virginia with serious

injuries. Mother also resided in Virginia at the time. Thereafter, both the

child’s parents and the obstetrician moved to Pennsylvania and resided there

when the parents commenced a lawsuit in Pennsylvania against Ekbladh for

their child’s injuries. The court granted Ekbladh’s motion to dismiss based on

forum non conveniens and directed the Pages to file the action in Virginia

where the alleged negligence and injuries occurred.        See Page, supra at

1278-79.

         The Failors point to the following language of Page to support their

claim:

         The record reveals that the Pages have sued Ekbladh in
         Pennsylvania solely because it is their home forum, as well as the
         home forum of Ekbladh. We can find no case law, either in this
         Commonwealth or in the federal courts, where, although both the
         plaintiff and the defendant have been citizen-residents of the
         original forum, the trial court dismissed the action because
         another forum appears more convenient. The fact that both the
         plaintiffs and the defendant presently reside in Pennsylvania
         would warrant the retention of jurisdiction by the trial court over
         this action.

Id. at 1280 (emphases omitted). They go on to contend that while Page did

conduct a factors analysis, it did so “in the alternative to consider the

traditional considerations for dismissing a suit for forum non conveniens.”


                                         13
J-A04031-21


      However, Page does not stand for the proposition that the forum non

conveniens inquiry ends when it is determined that both parties are

Pennsylvania residents because we reached no such conclusion at all based

on the above-quoted foregoing language. The fact that none of the parties

resided in Virginia when the action was brought was just one of the many

factors we reviewed in Page before determining that “Ekbladh [had not] met

the burden necessary to overcome the Pages’ choice of their own forum to

litigate this action.” Id. at 1282 (citation omitted); see also id. at 1280-82

(reviewing public and private factors). Because Page did not reach its holding

based solely on the fact that the parties were “citizens” of the same state but

considered that factor as one of many in determining that Pennsylvania was

not an inconvenient forum, the trial court did err on this basis.

                                       B.

      Next, we turn to the Failors’ contention that trial court misapplied the

law and abused its discretion in dismissing their Pennsylvania action because

there were no “weighty reasons” to override their choice to sue a

Pennsylvania-based company in their own home state of Pennsylvania.

      Here, the trial court found that “the majority, if not all, of the potential

witnesses and sources of proof with any connection to the underlying case

either reside or are located near Hagerstown, Maryland, thereby establishing

Maryland as a more convenient forum where the litigation could be conducted

more easily, expeditiously, and inexpensively. (Trial Ct. Op., at 4) (quotation
                                       14
J-A04031-21


marks and citation omitted; pagination provided).         However, the court

premised this decision on the basis that Hagerstown, Maryland was a more

convenient forum than Philadelphia, Pennsylvania, not Maryland and

Pennsylvania as a whole, whose state line borders Maryland, and is

approximately only seven miles from Hagerstown.

       Specifically, the court observed that the Failors’ residence in Perry

County, Pennsylvania, as well as their medical witnesses in Dauphin and

Cumberland Counties, Pennsylvania, are closer to Hagerstown, Maryland than

Philadelphia, Pennsylvania, and that FedEx Ground’s potential witnesses, Mr.

White and Mr. Belasco, lived closer to Hagerstown, Maryland than

Philadelphia, Pennsylvania.7        However, it made no finding as to whether

Pennsylvania is an inconvenient forum for FedEx Ground based on where

their proposed witnesses reside, and it would be difficult to imagine that a

seven mile distance to the Pennsylvania border from their employer or



____________________________________________


7 The court also observed that Ms. DePriest lived in Franklin County,
Pennsylvania at the time of signing her affidavit, which is approximately 160
miles from Philadelphia and twenty-two miles from Hagerstown. It noted that
the Failors failed to provide evidence that Ms. DePriest moved to Virginia, thus
making her affidavit inaccurate. (See Trial Ct. Op., at 4 n. 1). However, it
was not the Failors’ burden to prove that Ms. DePriest’s Virginia residence was
convenient, but FedEx Ground’s burden to prove that her new residence
rendered Pennsylvania inconvenient. See McConnell, supra at 228 (“[T]he
party seeking dismissal has the burden of proof.”). FedEx Ground agrees that
Ms. DePriest has moved to Virginia and has not provided any evidence about
her relative proximity to either Maryland or Pennsylvania.

                                               15
J-A04031-21


approximately twenty miles from their homes would render it inconvenient

and strongly favor overriding the Failors’ forum choice.

      Moreover, even if the court did not err in considering Hagerstown,

Maryland vis a vis Philadelphia, Pennsylvania, it was error for it to consider

the relative convenience of the two locations for the Failors, including their

evidence and witnesses, because that was an improper reason to overrule

their choice of forum. See Estate of Vaughan v. Olympus America, Inc.,

208 A.3d 66, 77 (Pa. Super. 2019) (“[A]ny difficulty a plaintiff faces in

securing evidence necessary to prove a cause of action is not a valid reason

to override the plaintiff’s forum preference.”) (emphasis in original).

      Based on the foregoing, we conclude that the court abused its discretion

by misapplying the law. Determining forum non conveniens required the court

to consider the relative convenience of Pennsylvania and Maryland, not

Philadelphia and Hagerstown. See McConnell, supra at 231 n.12. Because

the   trial   court   applied   the   incorrect   standard   in   determining   that

Pennsylvania is an inconvenient forum for FedEx Ground, it misapplied the

law and abused its discretion in dismissing the Failors’ case. See Bochetto,

supra at 1079; see also McConnell, supra at 231 (“The trial court abused

its discretion … because it disregarded Pennsylvania’s interests and improperly

focused on whether Philadelphia is a convenient forum.”) (emphasis in

original).



                                          16
J-A04031-21


                                               C.

                                               1.

       Not only did the trial court err in doing a Pennsylvania to Maryland

analysis, neither the private nor public factors strongly weigh against the

Failors’ chosen forum to justify dismissal of their action in Pennsylvania. As

to the private factors at the time of the incident and at all times thereafter,

the Failors have lived in Pennsylvania; Failor received all medical treatment in

Pennsylvania; the trailer he was driving was scheduled to return to

Pennsylvania; Shelley DePriest, the only FedEx Ground employee with first-

hand knowledge of the incident, resided in Pennsylvania at the time of giving

her affidavit;8 Mr. White and Mr. Belasco only work twenty miles from the

Pennsylvania border; and FedEx Ground’s principal place of business is in

Pennsylvania. (See id. at 22-24).

       FedEx Ground concedes that its primary place of business is in

Pennsylvania and that it conducts business here.       It also agrees that the

Failors reside in Pennsylvania and all pertinent medical records and physicians

are located here. However, it argues that because the incident underlying the

complaint occurred in Hagerstown, where its known witnesses are employed


____________________________________________


8 As stated previously, both parties agree that Ms. DePriest has since moved
to Virginia and no longer works for FedEx Ground.



                                               17
J-A04031-21


and near where they reside, there are substantial reasons to dismiss this

case.9    It also points to the affidavits from its employees in which they

maintain that a trial in Philadelphia would be vexatious and that they would

not attend. In response to same, the Failors provided deposition testimony of

Mr. White and Mr. Belasco that conflicts in some respects with the affidavits.

       Our review of the evidence before the court reveals that the affidavits

fail to establish that a trial in Maryland would be more expeditious and

inexpensive than in Pennsylvania. In fact, although they maintain that trial in

Philadelphia would be inconvenient because of its distance, they speak

nothing to Pennsylvania as a whole and, in fact, maintain that trial in Perry

County, Pennsylvania would be convenient.

       FedEx Ground also fails to establish that it would be easier to obtain

sources of proof in Maryland where it concedes that the Failors and the

relevant medical records and physicians are in Pennsylvania, and the location

on which the incident occurred is a moveable trailer that is no longer at the

Hagerstown, Maryland facility.


____________________________________________


9 In its brief in support of the motion to dismiss, FedEx Ground also alleged
that trial in Philadelphia County would not be “inexpensive” because FedEx
Ground’s employees are employed in Maryland. (FedEx Ground’s Brief in
Support of Motion to Dismiss, at 5). However, it failed to provide any evidence
of how much more expensive it would be for its employees to drive the
approximate seven miles from their employer or approximate twenty miles
from their homes to Pennsylvania. Nor did it provide evidence that it would
be exorbitant for FedEx Ground to incur such expenses.

                                               18
J-A04031-21


       Finally, Mr. Belasco conceded that he had no personal knowledge about

the Failor incident prior to being approached by FedEx Ground’s counsel and

that any information he could provide about FedEx Ground’s policies and

procedures could also be provided by Mr. White. Contrary to FedEx Ground’s

argument, the affidavits failed to provide weighty evidence that Maryland is a

more convenient forum than Pennsylvania or even which of its witnesses is

necessary or where their testimony would be cumulative.10         At best, this

testimony established that a trial in Philadelphia would be inconvenient

because of the distance but that the men would attend.

       Based on this evidence, we conclude that even had the trial court

properly applied the law and considered whether there were weighty reasons

to dismiss this case in Pennsylvania, FedEx Ground did not provide sufficient

evidence of private factors necessary to support dismissal of the Failors’ case.

____________________________________________


10Also before the court was the deposition testimony of Mr. White and Mr.
Belasco. Mr. White testified that he merely signed the affidavit provided by
FedEx Ground’s counsel without making any changes thereto, and that,
contrary to the affidavit’s language, he would attend a Philadelphia trial if
subpoenaed to do so, despite the inconvenience. He also stated that he had
no personal knowledge of the incident involving Mr. Failor, although he was
employed by FedEx Ground at the relative time and at the Hagerstown facility.
Mr. Belasco stated that a trial in any location would be an inconvenience, but
that he could arrange to be there. He also conceded that he had no personal
knowledge about Failor’s incident prior to being approached by FedEx
Ground’s counsel and that any information he could provide about FedEx
Ground’s policies and procedures could also be provided by Mr. White. Neither
man testified as to whether Pennsylvania would be inconvenient.



                                               19
J-A04031-21


See Vaughan,11 supra at 76-77; see also McConnell, supra at 229-30

(trial court abused its discretion in granting motion to dismiss where defendant

failed to establish private factors where its employees lived and worked in

Pennsylvania, it had corporate offices here and difficulty of plaintiff in securing

evidence was not relevant concern).




____________________________________________


11 In Vaughan, the decedent underwent a procedure in North Carolina in
which an Olympus scope was used. The scope was contaminated and the
decedent died from an infection. Her estate brought a cause of action in
Philadelphia County against Olympus Medical System Corp. (OMSC), Olympus
America, Inc. (OAI) and Olympus Corporation of America (OCA). OMSC is a
Japanese corporation with a principal place of business in Tokyo. OCA and
OAI are New York corporations with a principal place of business in Center
Valley, Lehigh County, Pennsylvania. OCA was OMSC’s agent. The trial court
granted the defendants’ motion to dismiss for forum non conveniens. This
Court reversed, finding that the defendants failed to provide weighty reasons
to disturb Vaughan’s choice of forum. We found that OCA and OAI conducted
business across Pennsylvania, including in Philadelphia, Vaughan’s evidence
was in Pennsylvania since OCA acted as OMSC’s agent, the court’s concern
that Vaughan’s fact witnesses were located in North Carolina was not a valid
concern, significant evidence could be found in Pennsylvania, Pennsylvania
had an interest in the litigation where the defendants made critical marketing
decisions here and that a Pennsylvania court was more than capable of
applying the appropriate law. See Vaughan, supra at 70, 76-78. Similarly,
here, FedEx Ground maintains its corporate headquarters in Pennsylvania and
conducts business across the Commonwealth, the Failors and their evidence
are in Pennsylvania, Pennsylvania has a significant interest in the outcome of
this case where FedEx Ground operates its trucks here and, even if Maryland
law were applicable, a Pennsylvania court would be more than capable of
applying it.

                                               20
J-A04031-21


                                               2.

       We now turn to our analysis of the public factors supporting dismissal

of the Failors’ case for forum non conveniens. The only public factor that the

trial court based its decision on is that “the only connection that a Philadelphia

jury would have to the instant case” is that FedEx Ground maintains a

distribution center there. (Trial Ct. Op., at 5).12 We already concluded that

the trial court abused its discretion in considering Philadelphia specifically

rather than Pennsylvania as a whole.                Moreover, FedEx Ground failed to



____________________________________________


12 FedEx Ground and the trial court rely heavily on Wright v. Consolidated
Rail Corp., 215 A.3d 982 (Pa. Super. 2019), to support dismissal pursuant to
Section 5322(e) because Wright concluded that the trial court abused its
discretion when it did not dismiss a case for forum non conveniens even
though the corporate defendant had a principal place of business in
Pennsylvania. (See FedEx Ground’s Brief, at 5, 7, 10-12); (Trial Ct. Op., at
2-3, 5); see also Wright, at 991. This reliance is misplaced because Wright
is factually distinguishable. In Wright, the plaintiff worked for defendant
corporation exclusively in New York and his medical treatment occurred and
medical records were all located in that forum. The plaintiff was a long-time
resident of New York who “never resided, worked, or owned property in
Pennsylvania” and had moved to South Carolina in 2016. Wright, supra at
995. Here, the Failors are Pennsylvania residents, Failor worked for FedEx
Ground in Pennsylvania and his medical providers and records are all located
in Pennsylvania.     Furthermore, while the accident occurred and FedEx
Ground’s witnesses are located in Maryland, it is undisputed that there can be
no jury view of the scene because it occurred on a FedEx Ground trailer that
is no longer there and, although FedEx Ground employees signed affidavits in
which they represented travel to Philadelphia would be inconvenient and that
they would not be willing to attend, they clarified in their depositions that trial
would be inconvenient even if it occurred in Maryland and that they would
attend if subpoenaed. Likewise, the affidavits say nothing about the relative
convenience of Pennsylvania compared to Maryland.

                                               21
J-A04031-21


provide weighty evidence of public factors to support dismissal where it does

not suggest what, if any, public factors support dismissing the Failors’ case

for forum non conveniens. (See FedEx Ground’s Brief, at 7-12). Conversely,

the Failors argue that Pennsylvania has a strong interest in ensuring that

FedEx Ground maintains its trailers in safe condition for its employees and

that its residents injured by Pennsylvania companies receive compensation.

(See The Failors’ Brief, at 25, 26-27).

       In analyzing the public factors, we agree that Maryland has an interest

in an injury that occurs at a FedEx Ground facility within its borders. We also

are aware that Mr. White and/or Mr. Belasco could have a slightly longer

commute to Pennsylvania. However, where FedEx Ground likewise maintains

several of such facilities in Pennsylvania, in addition to its corporate

headquarters, and the Failors, the injured plaintiffs, reside here, it appears

that Pennsylvania’s interest is at least equal to if not stronger than that of

Maryland, and FedEx Ground has not provided any evidence to the contrary.13

Hence, we conclude that FedEx Ground failed to provide sufficient evidence of

public factors to support overriding the Failors’ choice of forum.        See

Vaughan, supra at 77-78; see also McConnell, supra at 231 (finding public



____________________________________________


13In its motion to dismiss, FedEx Ground argued that Philadelphia courts have
a significant backlog justifying dismissal pursuant to Section 5322 and that a
Pennsylvania jury would be incapable of applying Maryland law. It has
abandoned these arguments here.
                                       22
J-A04031-21


factors did not support dismissal for forum non conveniens where, although

other states had interest, Pennsylvania had interest in whether defendant,

with principal place of business and headquarters here, marketed and

distributed allegedly injurious product).

      Based on the foregoing, we conclude that the trial court abused its

discretion in finding that private and public interest factors supported

dismissal pursuant to forum non conveniens. See Bochetto, supra at 1079.

FedEx Ground, as the party moving for dismissal, did not carry its burden of

providing weighty reasons to override the Failors’ choice of forum in

Pennsylvania. Therefore, we vacate the court’s order.

      However, while we vacate the trial court’s order, because it did not make

any finding about FedEx Ground’s alternate ground for relief that it transfer

the case to Perry County based on Rule 1006(d)(1), we remand the matter to

the trial court to address that issue. See McConnell, supra at 232 (vacating

and remanding on Section 5332(e) issue but allowing court to consider open

Rule 1006(d)(1) motion to transfer from Philadelphia County to Lehigh

County).

      Order vacated. Case remanded. Jurisdiction relinquished.




                                      23
J-A04031-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2021




                          24